Van Wyck, J.
After critical examination and careful consideration of all the evidence in this case, we see no reason to disturb the verdict, which seems to be fully justified on the questions both of negligence and of the amount of damages. According to the testimony which the jurors seem to have credited, as they had á right to do, it appears that the driver of defendant’s car (upon which plaintiff was a passenger standing on the front platform) drove the car against a wagon standing across the track and about to enter a stable over the sidewalk. The collision threw plaintiff upon the street; his side was hurt, his foot was seriously and permanently injured, there being a complete loss of sensation from the ankle to the toes, and a partial loss of motion. His foot was exposed to the jury, and the physicians tested the loss of sensation in their presence. He was confined to his home for six weeks and suffered great pain, was under the care of the physician for a considerable time, and was unable to do hard work at the time of the trial.
The judgment and order must be affirmed, with costs.
Osborne, J., concurs.
Judgment and order affirmed, with costs.